Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 02/22/2019:
Claims 1-20 have been examined. 
Claims 10 and 13-15 have been allowed.

Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Drawings
1.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the “first control loop,” “second control loop,” “closed loop controls,” must be shown or the feature(s) canceled from the claim(s), because it is unclear whether the claimed/specified “first control loop,” “second control loop,” “closed loop controls” are software, hardware, or firmware, or other structure/sub-structure elements/components. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 


Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

1.1	This application includes one or more claim limitations that use the word “means” or “step,” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “device” in claim 1. 
Although it is well known in the art that a software, as well as a hardware or firmware, can be configured or programmed to carry out or perform well-known in the art method steps, such as “controlling/altering a position or changes of the position, or an orientation or changes of the orientation of a material/physical body,” “controlling/altering/adjusting an angle of approach as being a position or changes of the position, or an orientation or changes of the orientation of a material/physical body,” per fig. 4, Para [0033] of the published specification, the claimed/specified “device” appears to be a structure element/component of a bigger structure.  
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

1.2	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first control loop,” “second control loop,” “closed loop controls,” in claims 1-3, 5-9, 11-12, 18.
It is unclear whether the claimed/specified limitations/features “first control loop,” “second control loop,” “closed loop controls” are software, hardware, or firmware, or other structure/sub-structure elements/components, because it is well known in the art that a software, as well as a hardware or firmware, can be configured or programmed to carry out or perform well-known in the art method steps, such as “controlling/altering a position or changes of the position, or an orientation or changes of the orientation of a material/physical body,” “controlling/altering/adjusting an angle of approach as being a position or changes of the position, or an orientation or changes of the orientation of a material/physical body,” as well as well-known in the art terms “control loop(s)” and/or “closed/opened loop control(s)” may represent or mean software, hardware, or firmware. 
Fig. 4-5, Para [0030-0035, 0039] of the specification, at least as published, do not clarify whether the claimed/specified “first control loop,” “second control loop,” “closed loop controls” are structure elements/components of a bigger structure(s) either. There is only a mentioning there that “a set of control loops associated with controlling one or more articulation control modules is being controlled,” that 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	

	
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-9, 11-12 and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	Claim 1 recites the following limitations/features: “controlling … a leading edge of an implement of a machine … to cause the implement to align to a defined design plan;” and “controlling … a trailing edge of the implement of the machine … to cause the implement to align to the defined design plan,” which is unclear what is the difference between these two controls, when or if both controls are directed to cause implement/bucket of work machine to align to a defined design plan, which renders the claim indefinite. Clarification is required.
It is also unclear whether these two controls are interchangeable or not, based on how claim 1 is constructed, because both controls in claim 1 are directed to cause implement of work machine to align to a defined design plan which renders the claim indefinite. Clarification is required.
For the purpose of this examination, and in light of the specification along with other independent claims 10 and 16, it will be interpreted that “both control of leading edge and control of trailing edge of implement/bucket of work machine are being performed or executed simultaneously, or concurrently to align and/or maintain alignment of position of the implement/bucket of work machine to the design plan. 
1.1.2	Claims 2-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.
1.1.3	Claims 1-3, 5-9, 11-12, 18 recite the following limitations/features: “first control loop,” “second control loop,” “closed loop controls,” which is unclear whether the claimed/specified limitations/features “first control loop,” “second control loop,” “closed loop controls” are software, hardware, or firmware, or other structure/sub-structure elements/components, because it is well known in the art that a software, as well as a hardware or firmware, can be configured or programmed to carry out or perform well-known in the art method steps, such as “controlling/altering a position or changes of the position, or an orientation or changes of the orientation of a material/physical body,” “controlling/altering/adjusting an angle of approach as being a position or changes of the position, or an orientation or changes of the orientation of a material/physical body,” as well as well-known in the art terms “control loop(s)” and/or “closed/opened loop control(s)” may represent or mean software, hardware, or firmware, which renders the claims indefinite. 
Fig. 4-5, Para [0030-0035, 0039] of the specification, at least as published, do not clarify whether the claimed/specified “first control loop,” “second control loop,” “closed loop controls” are structure elements/components of a bigger structure(s) either. There is only a mentioning there that “a set of control 
For the purpose of this examination, the Examiner will interpret the “first control loop,” “second control loop,” “closed loop controls” to be actual units or similar hardware devices, such as CPU Control Processing Units, electric/electronic circuits/circuitries; thereby providing structure to the bodies of the claims.
1.1.4	Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.
1.1.5	Claim 16 recites the following limitation/feature: “the articulated implement having an end with a leading edge and a trailing edge,” which is unclear whether the claimed “implement” ends with both leading edge and trailing edge of the implement, or the claimed “implement’s end” is with or belongs only to leading edge the implement, and hence the claimed “articulated implement” has an end with a leading edge and has a trailing edge, or the claimed “end of implement” is an attachment that has both leading edge and trailing edge of the attachment, which renders the claim indefinite. Clarification is required.
	 For the purpose of this examination, and in light of the specification, particularly per fig. 1-3, Para [0025] of the specification, at least as published, it will be interpreted that the claimed “articulated implement” is a bucket 204, which may be an end of the implement 110, the bucket 204 that has a leading edge and a trailing edge.
1.1.6	Claims 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 16, and for failing to cure the deficiencies listed above.



ALLOWABLE SUBJECT MATTER
1.	The following is an examiner’s statement of reasons for allowance: 
In regards to claims 10 and 13-15, in performing initial search, the examiner was able to find the closest prior art of record, which is France (Pub. No.: US 2014/0119869A1) taken either individually or in combination with other prior art of SUGIOKA (Pub. No.: EP 2924178A2), Myers (Pub. No.: US 2018/0346301A1), Izumi (Pub. No.: US 2019/0119886A1), Plouzek (Pub. No.: US 2019/0317052A1), BEYERSTEDT (US Pat. No.: 2790256), PILCH (US Pat. No.: 2817448), LORENZEN (US Pat. No.: 3199604), Holopainen (US Pat. No.: 4682659), Hoechst (US Pat. No.: 5169278), Mozingo (US Pat. No.: 5501570), Gerres (US Pat. No.: 6604752B1), Magee (US Pat. No.: 2290477), POULTER (US Pat. No.: 2965253), Jorgensen (US Pat. No.: 4616712), Corkum (Pub. No.: US 2018/0126553A1), SHENOI (Pub. No.: US 2014/0119955A1) and Barker (Pub. No.: US 2020/0068779A1), who describe a bucket for a machine, such as a wheel loader or track loader; the bucket that includes a bottom section connected to a top section by a middle section; the top, bottom and middle sections connected to a pair of side walls; the bottom section that includes a bottom distal edge and the top section includes a top distal edge; a rear side of the bucket that includes a lower ear for receiving a lower pin; the lower pin that connects the lower ear and the bucket to a lower linkage; a first distance between the lower pin and the bottom distal edge that has a first length and a second distance between the lower pin and the top distal edge has a second length; a ratio of the first and second length, referred to as a loading index (LI) that ranges from greater than 0.83 to less than 0.95.

In regards to claims 10 and 13-15, France (Pub. No.: US 2014/0119869A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
controlling the leading edge of the implement and suppress control of the trailing edge of the implement to increase a first angle of approach of the implement; 
determining, after controlling the leading edge of the implement and suppressing control of the trailing edge of the implement to increase the first angle of approach of the implement, that the position of the leading edge is aligned to the design plan; 

determining, after controlling the leading edge of the implement and controlling the trailing edge of the implement to decrease the second angle of approach of the implement, that the position of the leading edge and the position of the trailing edge are aligned to the design plan; and 
controlling the leading edge of the implement and control the trailing edge of the implement to maintain alignment of the position of the leading edge and the position of the trailing edge to the design plan.

2.	Claims 1 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

3.	Claims 2-9, 11-12 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


	Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662